United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40652
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN ALBERTO LIMON,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:04-CR-2356-ALL
                        --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Alberto Limon appeals his 18-month sentence imposed

following his guilty-plea conviction for transporting an

undocumented alien within the United States by means of a vehicle

for private financial gain.   Limon argues that the district court

erred in increasing his offense level for creating a “substantial

risk of death or serious bodily injury” by transporting two

undocumented aliens in the windjammer spoiler of his tractor

trailer.   Limon acknowledges that he agreed to transport the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40652
                                 -2-

aliens.    However, he asserts that he was not aware of the fact

that they were hiding in the windjammer spoiler of his tractor

trailer.

     Following United States v. Booker, 543 U.S. 220 (2005), this

court continues to review the district court’s application of the

Guidelines de novo and its factual findings for clear error.       See

United States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005);

United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.),

cert. denied, 126 S. Ct. 268 (2005).    A factual finding is not

clearly erroneous as long as it is plausible in light of the

record as a whole.    United States v. Simpson, 334 F.3d 453, 455-

56 (5th Cir. 2003).

     Limon’s argument that the record lacks evidence

demonstrating his knowledge of the fact that the aliens were

hiding in the windjammer is unavailing.    The presentence report

(PSR) reflects that Limon admitted to authorities that he knew

that the aliens were hiding in the windjammer spoiler of his

tractor trailer.    Limon never objected to the PSR’s recitation of

his statement nor denied making the statement to authorities.      He

has thus failed to show that the information in the PSR

concerning his own statement “was materially untrue.”     See United

States v. Angulo, 927 F.2d 202, 205 (5th Cir. 1991).    As such,

the district court’s determination that Limon “intentionally or

recklessly creat[ed] a substantial risk of death or serious

bodily injury” by transporting the aliens in the windjammer
                           No. 05-40652
                                -3-

spoiler of his tractor trailer is plausible in light of the

record as a whole.   See Simpson, 334 F.3d at 455-56.

Accordingly, the district court did not clearly err in applying

the enhancement under U.S.S.G. § 2L1.1(b)(5).   Limon’s sentence

is thus AFFIRMED.